Appellant was convicted under a charge of keeping a disorderly house.
The affidavit charges that she kept the house on the 3d day of February, 1910. The affidavit was made by H.G. Musick, and was sworn to on the 3d day of January, 1910, and as before stated it charges the offense as having been committed on February 3d 1910, or about thirty days after the complaint was made. It is contended for this reason the judgment must be reversed; that the complaint charges a violation of the law subsequent to making the complaint. This point is well taken. The complaint must charge that the violation of the law occurred prior to making the affidavit. Lanham v. State, 9 Texas Crim. App., 232; Jennings v. State, 30 Texas Crim. App., 428; Womack v. State, 31 Texas Crim. App., 41; Watson v. State, 45 S.W. Rep., 718.
The judgment is reversed and the prosecution is ordered dismissed.
Dismissed.